Appeal by the defendant from a judgment of the Supreme Court, Kangs County (Bárbaro, J.), rendered November 27, 2000, convicting him of assault in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the prosecutor’s questioning on cross-examination and suggestion during summation that the defendant tailored his testimony after a discussion with his attorney during the luncheon recess, was not unduly prejudicial (see Portuondo v Agard, 529 US 61; People v Lowery, 281 AD2d 491). The prosecutor properly attacked the defendant’s credibility, and his comments on summation were fair responses to the defense counsel’s summation (see People v Banks, 258 AD2d 525, 526; People v Elliot, 216 AD2d 576). As such, the prosecutor’s questions and remarks were within the bounds of fair comment.
The court also properly exercised its discretion in preventing defense counsel from straying from the evidence on summation (see People v Charles, 61 NY2d 321, 329; People v Laboy, 202 AD2d 325).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80). Feuerstein, J.P., Krausman, McGinity and Mastro, JJ., concur.